DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 12/30/3021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/3021 has been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 12/30/3021 from which Claims 1, 4 and 7-15 are pending, where Claims 8-15 are withdrawn and claims 2-3 and 5-6 are cancelled.  Of the claims under consideration, Claims 1, 4 and 7, Claims 1, 4and 7 are amended.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 12/30/2021. 
Claim Rejections - 35 USC § 112 (b)
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “. . . wherein the compound represented by Chemical Formula 1 and the photopolymerizable compound other than that of Chemical Formula 1 are included at a weight ratio of 1.1 to 1.0.”  This recitation in unclear and confusing and therefore indefinite because Claim 1 as amended does not have a Chemical Formula 1.  If Claim 4 is adding the Chemical Formula 1 Claim 4 is an improper dependent claim under 35 U.S.C. 112(d).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as obvious over U.S. 2008/032053, Kourtakis et al. (hereinafter “Kourtakis”) and for Claim 7 evidenced by U.S. 2010/0311868, Bekiarian et al (hereinafter “Bekiarian”) in view of U.S. 2013/0329297, Hayashi et al (hereinafter “Hayashi”) and further in view of JP 2012-144606, Ishida et al. and further in view of U.S. 2007/0286993, Radcliffe et al. (hereinafter “Radcliffe”) and further in view of WO 2012-157682, Akiyama et al. 
For JP 2012-144606 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Ishida”.  
For WO 2012-157682 the English machine translation was retrieved from the World Intellectual Property Organization (WIPO) Patentscope website https://patentscope.wipo.int/search/en, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Akiyama”.    
Regarding Claim 1, Kourtakis, which has already been cited in the International Search Report (as KR10-2009-0046873 A), discloses in the entire document particularly at (claim 1, examples 1-7, ¶s 0026, 0028, 0040-0042, 0054, 0056, 0058, 0108-0115) a low refractive index composition comprising (i) a cross-linkable polymer, e.g. a fluoroelastomer containing a cure site like a bromine or iodine atom or an ethenyl group, see e.g. Viton GF 200S; (ii) a multiolefinic crosslinker, e.g. a triallyl isocyanurate (Sartomer SR533) and/or a poly(methacrylate) (Sartomer SR454); (i.e. two photopolymerizable compounds} (iii) a plurality of solid nanosilica particles which are partially surface modified with trimethylsilyl groups, e.g. Nissan MEK-ST; (iv) a plurality of porous, i.e. hollow nanosilica particles, see e.g. SKK Hollow Nanosilica ELCOM; (v) an oxysilane having at least one polymerizable functional group, and at least one of a hydrolysis and condensation product of said oxysilane, see e.g. acryloxypropyltrimethoxysilane (APMS) as oxysilane; and vi) a free radical polymerization initiator, e.g. Oarocur ITX, Genocure MBF, lrgacure 651 or lrgacure 907.  From ¶ 0056 oxysilanes of utility in forming the present low refractive index composition are compounds comprising: i) a polymerizable functional group, ii) an oxysilane functional group, and iii) a divalent organic radical connecting the polymerizable functional group and the oxysilane functional group.  Oxysilane can be represented by the formula X-Y-SiR1R2R3. X is preferably an acryloyloxy group or methacryloyloxy group, and Y represents a divalent organic radical covalently bonded to the polymerizable functional group and the oxysilane functional group.  Examples include methacryloxypropyltrimethoxysilane, methacryloxypropyltriethoxysilane, and methacryloxypropylmethyldimethoxysilane {reading on the at least one photopolymerizable compound of amended pending claim 1}.  From ¶ 0040 the acrylic multiolefinic crosslinkers can also be pentaerythritol tri(meth)acrylate (“PETA”) or dipentaerythritol hexa(meth)acrylate (“DPHA”).  Kourtakis divulges at ¶s 0071-0072 that composites of the nano silica particles (solid and hollow particles) and the oxysilane may be allowed to age at room or elevated temperatures prior to the combination with the other components of the composition.  Under such conditions, hydrolysis of an alkoxy group of the oxysilane (e.g. acryloxypropyltrimethoxysilane (“APTMS”) like methacryloxypropyltrimethoxysilane) to a reactive silanol group may take place followed by a condensation reaction between two silanol groups with the above oxysilane compound {i.e. the hollow and the solid inorganic nanoparticles may undergo a reaction (surface-treatment of particles)}.  Kourtakis mentions only the condensation reaction between silanol groups derived from the partial hydrolysis of the oxysilane, however, ¶ 0054 discloses that the solid inorganic silica nanoparticles still comprise reactive silanol groups which may also react with the generated silanol groups of the oxysilane.  From ¶ 0058 the relative amount of oxysilane and porous {i.e. hollow} nanosilica particles of utility for forming the present low refractive index composition is from about 0.4 to about 30, preferably from about 2.0 to about 15 molecules oxysilane on average per square nanometer of porous nanosilica particle surface area.  Furthermore, the hollow inorganic silica particles inherently or implicitly like the solid particles would also comprise reactive silanol groups at the surface which may undergo a condensation reaction with the oxysilane compound upon aging just like the solid particles.  Hence, Kourtakis inherently or implicitly discloses that the solid silica nanoparticles as well as the hollow silica nano particle are at least partially surface-treated by a reaction with the oxysilane compound.  In accordance with MPEP § 2144.01 “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968); and in accordance with MPEP § 2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Therefore the mixture of the solid nanosilica and the hollow nanosilica mixture contain hydrolysates of APTMS and APTMS, respectively.  The terminology of Claim 1 of “for forming a low refractive layer” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.   It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kourtakis disclose the composition as presently claimed, it is clear that the composition of Kourtakis would be capable of performing the intended use, i.e. forming a low refractive index, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  Kourtakis discloses in the examples 1-7 and at ¶s 0025-0029 a fluoroelastomer containing a cure site which when subjected to reactive conditions, also referred to as curing (e.g., thermal or photochemical curing), results in the formation of covalent bonds (i.e., crosslinks) between the fluoroelastomer and other components in the uncured composition.  Also from ¶ 0026 in addition to the fluorine-containing vinyl monomer unit and the (meth)acryloyl group-containing unit, the cross-linkable polymer can contain one or more kinds of repeating units derived from other vinyl monomers for improving adhesion to a substrate, adjusting the glass transition temperature (T g) that contributes to the film strength, and improving the solubility in a solvent, transparency, slip properties, antidust and antifouling properties.   
However Kourtakis does not expressly disclose an amount of hollow surface-treated hollow inorganic nanoparticles in an amount of 197 parts by weight based on 100 parts by weight of a total photopolymerizable compounds.  
Hayashi discloses in the abstract and at ¶s 0051-0057, 0070-0072, 0090, 0211, 0220 and Table 1 an antireflection film including a light-transmitting substrate, a hard coat layer, and a photopolymerizable low-refractive-index layer, the hard coat layer and the low-refractive-index layer being formed on the light-transmitting substrate, the low-refractive-index layer includes a (meth)acrylic resin, hollow silica particles, reactive silica particles, and two kinds of antifouling agents.  The hollow silica particles have an average particle size of 40 to 80 nm and a blending ratio to the (meth)acrylic resin, represented by a ratio:  amount of hollow silica particles/amount of (meth)acrylic resin, of 0.9 to 1.4.  The amount of the reactive silica particles is 5 to 60 parts by mass based on 100 parts by mass of the (meth) acrylic resin.  From ¶s 0051-0057 the reactive silica particles are silica particles containing a reactive functional group on the surface.  The reactive functional group is not particularly limited, and those crosslinkable with the (meth)acrylic resin may be appropriately selected.  Preferable examples include a UV-curable functional group, where specific examples of the reactive functional group include ethylenically unsaturated bond-containing groups (e.g. (meth)acryloyl group, vinyl group, allyl group) and epoxy groups.  Preferable among these are ethylenically unsaturated bond-containing groups.  The reactive silica particles are preferably covered with an organic component on at least a partial surface, and preferably have a reactive functional group introduced by the organic component on the particle surface.  The organic component refers to a component including carbon. Examples of the silica particles covered with an organic component on at least a partial surface include; silica particles in which a hydroxyl group on the surface reacts with a compound including an organic component such as a silane coupling agent to bond the organic component to a partial surface.  Reactive silica particles improve the surface hardness of the low-refractive-index layer.  The reactive silica particles preferably have an average particle size of 1 to 25 nm. {i.e. solid inorganic nanoparticle}.  The antifouling agents include an antifouling agent that contains a fluorine compound and an antifouling agent that contains a fluoro-silicone compound.  From ¶s 0070-0072 the low-refractive-index layer of the antireflection film includes antifouling agents including an antifouling agent that contains a fluorine compound like (meth)acrylate compounds containing a fluorine atom in a molecule.  From ¶s 0211, 0220 and Table 1 the antireflection films of the examples showed excellent results in all of reflectance value Y, antifouling performance, scratch resistance, aggregation defect, appearance, and whitening and a low-refractive-index layer with a sufficiently low refractive index low-refractive-index layer, and shows excellent antireflection performance.  Therefore, the antireflection film of the claimed invention is suitably used for cathode ray tube displays (CRT), liquid crystal displays (LCD), plasma displays (PDP), electroluminescence displays (ELD), field emission displays (FED), and the like.  Given the 1.4 ratio of hollow silica particles/amount of (meth)acrylic resin results in on a parts by weight basis based on the (meth)acrylic resin at 100 parts with the hollow silica particles present at 140 parts.   
In accordance with MPEP 2144.05II A.    Optimization Within Prior Art Conditions or Through Routine Experimentation - Generally, differences in concentration {i.e. ratio} or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  Here the prior art range discloses the 140 parts of hollow silica particles per 100 parts of resin, while the present claims require 197 parts of inorganic particles per 100 parts of resin.  Therefore one skilled in the art would routinely experiment with parts by weight of hollow inorganic particles for less added weight for the coating for facile application to surfaces and arrive at the 197 parts in Kourtakis in view of Hayashi.       
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kourtakis a low refractive index composition comprising two photopolymerizable compounds, including one with the formula 1 structure, a plurality of surface modified solid nanosilica and a plurality of porous, i.e. hollow nanosilica particles with an oxysilane having at least one polymerizable functional group for silanols for condensation, as afore-described, where from Hayashi the hollow nanosilica particles are in an amount of 140 parts per 100 parts of (meth)acrylic resin from which 197 parts of hollow nanosilica particles would be obvious optimization motivated to have sufficiently low refractive index low-refractive-index layer, and showing excellent antireflection performance with excellent results in all of reflectance value Y as for the photocurable coating of Claims 1 and 6.  Furthermore this combination of the disclosures of Hayashi with Kourtakis would have a reasonable expectation of success because Hayashi has the same components as Kourtakis of the free radical polymerizable (meth)acrylic resin, surface modified reactive nanosilica, and hollow nanosilica as afore-described.    
However Kourtakis as modified does not expressly disclose the weight parts of hollow inorganic nanoparticles to resin of 197 per 100 parts of resin.  
Ishida discloses in the abstract and at ¶s 0049, 0053-0072, 0097-0099, 0135-0139 and ¶ 0177 a coating composition, which can be stably and continuously applied to form an antireflection member excellent in low reflectance, scratch resistance and wear resistance by an easy method without inducing whitening (brushing), and to provide a method for manufacturing an antireflection member.  The coating composition contains two or more kinds of inorganic particles and two or more kinds of solvents.  When a solvent having the lowest relative vaporization rate based on n-butyl acetate (in accordance with ASTM D3539-87(2004)) among the solvents is denoted as solvent C, the solvent C has a relative vaporization rate of 0.3 or less, and the solvent C has a hydrogen bond term δ in the Hansen solubility parameter of 4 (MPa) or more and 10.5 (MPa) or less.  From ¶ 0049 the coating composition may contain components other than the inorganic particles and the solvent, and examples of such components include a binder raw material, a curing agent, a surfactant, a dispersant, and a hydrophobic moiety having a reactive site.  From ¶s 0053-0064 inorganic particles constituting the fluorine-treated inorganic particles, inorganic particles containing at least one element selected from the group consisting of Si, Na, K, Ca and Mg are preferable such as an inorganic particle containing at least one compound of silica particles (SiO2).  Silica particles refer to particles composed of any composition of a polymerization (condensation) product of a silicon compound or an organic silicon compound, and as a general example, is a generic term for particles derived from a silicon compound such as SiO2.  When the hollow silica particles or the porous silica particles are used as the inorganic particles that are the constituent material of the fluorine-treated inorganic particles, the hollow silica particles or the porous silica particles are easily contained in the low refractive index layer of the antireflection layer, and the antireflection layer.  It is preferable since the effect of lowering the density of the low refractive index layer, which is a part of the above, and lowering the refractive index can be obtained.  The number average particle diameter of the fluorine-treated inorganic particles before being treated with the fluorine compound A is preferably 1 nm or more and 200 nm or less {i.e. surface modified nanosilica}.  The fluorine-treated inorganic particles mean inorganic particles treated with the fluorine compound A such as represented by the general formula (2) 
    PNG
    media_image1.png
    62
    497
    media_image1.png
    Greyscale
  Another method for obtaining the fluorine-treated inorganic particles, there is a method of treating the inorganic particles with a cross-linking component and connecting with the fluorine compound A (treatment with the fluorine compound A). The cross-linking component refers to a compound having no fluorine in the molecule but having at least one site capable of reacting with the fluorine compound A and at least one site capable of reacting with the inorganic particles. The site capable of reacting with the inorganic particles is preferably a silyl ether or a hydrolyzate of a silyl ether from the viewpoint of reactivity.  These compounds are generally called silane coupling agents, and examples thereof include glycidoxyalkoxysilanes, aminoalkoxysilanes, acryloylsilanes, methacryloylsilanes, vinylsilanes, and mercaptosilanes.  From ¶s 0097-0099 the binder raw material in such a coating composition is preferably a polyfunctional acrylate monomer, oligomer, alkoxysilane, alkoxysilane hydrolyzate, alkoxysilane oligomer, or the like, and more preferably a polyfunctional acrylate monomer or oligomer.  Also the photopolymerization initiator and the catalyst are used to promote the reaction between the fluorine-treated inorganic particles, between the inorganic particles, between the binder raw materials, and between the fluorine-treated inorganic particles and the binder raw material.  From ¶s 0135-0139, 15 g of hollow silica particle isopropyl alcohol dispersion (hollow silica manufactured by JGC Catalysts & Chemicals Co., Ltd.: solid content concentration 20% by mass, number average particle diameter 60 nm) 1.37 g of (CH2=C(CH3)COOC3H6Si(OCH3)3), 0.17 g {i.e. same as formula 1 of the pending claims} of a 10 mass% formic acid aqueous solution, and 0.306 g of water were mixed and stirred at 70°C for 1 hour.  Next, as the fluorine compound A, 1.38 g of H2C=CHCOOCH2(CF2)8F and 0.057 g of 2,2-azobisisobutyronitrile were added, and the mixture was heated and stirred at 90°C for 60 minutes.  Next, after confirming the solid content concentration by the method described below, methyl isobutyl ketone was added as a diluent solvent to dilute it to obtain a fluorine-treated inorganic particle dispersion (a) having a solid content of 3.5% by mass.  Given the 15 g of hollow silica with a solids of 20%, the hollow nanosilica particles are 15 x.20=3 g.  This weight of 3 to 1.38 g + 0.17g for polymerizable compounds gives parts for the hollow nanosilica based on the resin as 100 parts for the 1.55 g as 194 parts.  This 194 parts is within the claimed range of 150-250 of the pending claims.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  From ¶ 0177 the coating composition, a method for producing an antireflection member using the same, and an antireflection member are, for example, plastic optical parts, touch panels, film-type liquid crystal elements.  
As set forth in MPEP 2144.05, in the case where the prior art range discloses the 194 parts of hollow silica particles per 100 parts of resin, while the present claims require 197 parts of inorganic particles per 100 parts of resin, it is apparent that the instantly claimed amount from 197 parts and that taught by Ishida are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the amount of 194 parts disclosed by Ishida and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 197 parts disclosed in the present claims is but an obvious variant of the amounts disclosed in Ishida, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Here the polymerizable compounds of Kourtakis of methacryloxypropyltrimethoxysilane as the oxysilane and poly(methacrylate) like in Hayashi with (meth)acrylate compounds containing a fluorine atom in a molecule and with silane coupling agents as with Ishida with silane coupling agents, like acryloylsilanes, methacryloylsilanes, and (CH2=C(CH3)COOC3H6Si(OCH3)3) and with fluorine compound A with H2C=CHCOOCH2(CF2)8F all having the purpose of polymerizable compounds for low refractive coatings with both hollow nanosilica particles and solid nanosilica particles.  Therefore the silanes can be substituted or combined and the polymerizable acrylates without silane can be substituted or combined.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kourtakis as modified a low refractive index composition comprising two photopolymerizable compounds, including one with the formula 1 structure, a plurality of surface modified solid nanosilica and a plurality of porous, i.e. hollow nanosilica particles with an oxysilane having at least one polymerizable functional group for silanols for condensation, where the hollow nanosilica particles are in an amount of 140 parts per 100 parts of (meth)acrylic resin from which 197 parts of hollow nanosilica particles would be obvious optimization, as afore-described, where from Ishida the amount of hollow nanosilica particles of 197 parts is with 100 parts of polymerizable compounds of acrylate functionality as an obvious variant from 194 parts as motivated to have a low refractive coating for sufficiently low refractive index low-refractive-index layer, and to effect lowering the density of the low refractive index layer as for the photocurable coating compound of Claims 1 and 6.  Furthermore this combination of the disclosures of Ishida with modified Kourtakis would have a reasonable expectation of success because Ishida has the same components as Kourtakis and Hayashi of the free radical polymerizable (meth)acrylic resin, surface modified reactive nanosilica, and hollow nanosilica as afore-described.  
However Kourtakis as modified does not expressly disclose in addition to two or more types of photopolymerizable compounds, a fluorine-containing compound including a photoreactive functional group, wherein the fluorine-containing compound including a photoreactive functional group is present in an amount of 79 parts by weight based on 100 parts by weight of the total photopolymerizable compounds.  
Radcliffe discloses in the abstract and at ¶s 0009, 0021-0034,0054, and 0063 an antireflective film articles and low refractive index coating compositions are described that comprises a fluorinated free-radically polymerizable polymeric (e.g. intermediate) material. The free-radically polymerizable fluorinated polymeric intermediate comprises the reaction product of i) at least one multi-functional free-radically polymerizable material having a fluorine content of at least 25 wt-%, and ii) optionally other multi-functional free-radically polymerizable material. The total amount of multi-functional materials is preferably at least about 25 wt-%.  From ¶s 0021, 0028, 0032 and 0054 the low refractive index layer comprises the reaction product of a A) fluoro(meth)acrylate polymeric intermediate and B) at least one fluorinated (meth)acrylate material. The mixture of A) and B) is preferably cured by exposure to (e.g. ultraviolet light) radiation. The cured low refractive index polymeric composition may comprise copolymerization reaction products of A) and B).  The cured low refractive index polymeric composition is surmised to also comprise polymerization products of B).  The fluoro(meth)acrylate polymer intermediate may covalently bond to other components within the low refractive index coating composition.  Various fluorinated multi-(meth)acrylate monomers having a fluorine content of at least about 25 wt-% are known.  In some embodiments, the low refractive index multi-(meth)acrylate monomer has a fluorine content of at least 30 wt-%, at least 35 wt-%, at least 40 wt-%, at least 45 wt-%, or at least 50 wt-%.  Various fluorinated multi-(meth)acrylate monomers having a fluorine content of at least about 25 wt-% are known.  In some embodiments, the low refractive index multi-(meth)acrylate monomer has a fluorine content of at least 30 wt-%, at least 35 wt-%, at least 40 wt-%, at least 45 wt-%, or at least 50 wt-%.  The total amount of low refractive index fluorinated multi-(meth)acrylate (i.e. having a fluorine content of at least about 25 wt-%) may be at least 30 wt-%, 40 wt-%, 50 wt-%, 60 wt-%, 70 wt-%, 80 wt-%, 90 wt-% and even 100% based on the total solids of the organic portion of the reaction mixture (i.e. excluding any inorganic nanoparticle). The low refractive index layer as well as the fluoro(meth)acrylate polymeric intermediate typically comprises at least one crosslinker having three or more (meth)acrylate groups.  From ¶ 0063 at least one free-radical initiator is typically utilized for the preparation of the fluoro(meth)acrylate polymeric intermediate as well for the preparation of the low refractive index coating composition.  From ¶ 0009 the low refractive index layer comprises surface modified inorganic nanoparticles having a low refractive index.  Given that a 1:1 ratio of fluoro(meth)acrylate compound of Radcliffe would be 50% of the low refractive index layer composition or 100 parts per 100 parts of the low refractive layer composition with the total of 200 parts of the layer, then the wt% up to 100 wt% as disclosed by Radcliffe would at least overlap with a range of 79 parts by weight of the composition of polymerizable compounds of the low refractive index layer.  This is because the fluoro(meth)acrylate compound of Radcliffe can be up to all, up to 100% of the polymerizable compounds of the low refractive index layer excluding nanoparticles.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  From ¶ 0072 the fluorinated component(s) of the low refractive index layer provide low surface energy, for instance, a contact angle with water of the cured low refractive index layer typically at least 80 degrees. More preferably, the contact angle is at least 90 degrees and most preferably at least 100 degrees. Alternatively, or in addition thereto, the advancing contact angle with hexadecane is at least 50 degrees and more preferably at least 60 degrees.  Low surface energy is amenable to anti-soiling and stain repellent properties as well as rendering the exposed surface easy to clean.
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose,  Here the polymerizable compounds of Kourtakis of acryloxypropyltrimethoxysilane as the oxysilane and poly(methacrylate) like in Hayashi with (meth)acrylate compounds containing a fluorine atom in a molecule and with silane coupling agents as with Ishida with silane coupling agents, like acryloylsilanes, methacryloylsilanes, and (CH2=C(CH3)COOC3H6Si(OCH3)3) and with fluorine compound A with H2C=CHCOOCH2(CF2)8F and the fluorinated (meth)acrylate of Radcliff all having the purpose of polymerizable compounds for low refractive coatings with nanoparticles.  Therefore the silanes can be substituted or combined and the polymerizable acrylates without silane and fluorinated (meth)acrylates can be substituted or combined.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kourtakis as modified a low refractive index composition comprising two photopolymerizable compounds, including one with the formula 1 structure, a plurality of surface modified solid nanosilica and a plurality of porous, i.e. hollow nanosilica particles with an oxysilane having at least one polymerizable functional group for silanols for condensation, where the hollow nanosilica particles are in an amount of 140 parts per 100 parts of (meth)acrylic resin from which 197 parts of hollow nanosilica particles would be obvious optimization, where the amount of hollow nanosilica particles of 197 parts is with 100 parts of polymerizable compounds of acrylate functionality as an obvious variant of 194 parts, as afore-described, where from Radcliffe the fluorinated (meth)acrylate compound for in with low refractive index layers with nanoparticles can be present from at least 25 up to 100 wt% of the solids of the low refractive index layer which overlaps 79 parts by weight of the solids of the polymerizable compounds of the low refractive index layer motivated to have low surface energy which is amenable to anti-soiling and stain repellent properties as well as rendering the exposed surface easy to clean.  Furthermore the combination of Radcliffe with Kourtakis as modified has a reasonable expectation of success because both Radcliffe and Kourtakis as modified have fluorinate (meth)acylate compounds for low refractive index layers.    
However Kourtakis as modified, although disclosing in addition to two or more types of photopolymerizable compounds, a fluorine-containing compound including a photoreactive functional group in an amount from 25 to 100 wt%, does not expressly wherein the fluorine-containing compound includes a photoreactive functional group includes a silicon content of 0.1 to 20 % by weight based on the fluorine-containing compound including the photoreactive functional group in a particular amount in the composition.  
Akiyama is directed as is Kourtakis to antireflective films with a low refractive index layer and with fine particles from the disclosure of the abstract and ¶s 0012-0032, 0042-0050, 0081, 0105 and 0117.  The abstract discloses an easy production of an antireflection film which has excellent antireflection properties, excellent scratch resistance, and antifouling performance and with which the occurrence of faint whitening is controlled, as well as an antireflection film, and a polarizing plate and image display device that use the film.  The production method for producing an antireflection film involves performing, in the following order, a step (1) for forming a coating film by applying, on a transparent substrate, a composition containing at least a fluorine-containing compound, microparticles, and a binder resin and that is for forming a low-refractive-index layer, a step (2) for phase separation of the coating film into a low-refractive-index phase and an antifouling phase, and a step (3) for forming a low-refractive-index layer and an antifouling layer for covering the entire surface of the low-refractive-index layer by heating the low-refractive-index phase and the antifouling phase, or by exposing the low-refractive-index phase and the antifouling phase to ionizing radiation.  From ¶ 0043 the ionizing radiation curable resin refers to a resin having an energy quantum capable of polymerizing molecules in an electromagnetic wave or a charged particle beam, that is, a resin that is cured by irradiating with ultraviolet rays or an electron beam.  In the production method, at least a transparent substrate, a low-refractive index layer, and an antifouling layer are formed in that order, and the fluorine atom/carbon atom ratio measured by X-ray photoelectron spectroscopy (XPS) from the antifouling layer side is between 0.6 and 1.0, the silicon atom/carbon atom ratio is less than 0.25 for the antireflection film.  From ¶s 0012-0032 and 0081 the composition for forming a low refractive index layer contains a fluorine-containing compound for the purpose of forming an antifouling layer on the antireflection film that is thin and has excellent scratch resistance.  Because the compound containing a silane unit as described above has an affinity with the fine particles contained in the low refractive index phase, when the antifouling phase is formed on the surface of the low refractive index phase, it gets wet over the entire surface.  Further, because such a compound is flexible, the slipperiness is improved, so that a layer having excellent scratch resistance can be obtained.  Because it has an affinity, stable wettability can be continuously obtained, so that repelling occurs when the solvent evaporates, a sea-island structure is formed, and slight whitening caused by these is suppressed.  Furthermore, by using a fluorine-containing compound having a silane unit and a perfluoroether group in the same molecule, phase separation between the silane unit and the perfluoropolyether can be suppressed, and a more uniform and uniform surface can be obtained.  As the fluorine-containing compound, a compound having are active group and a perfluoropolyether group is preferable, and among them, a compound containing a silane unit having a reactive group and a silane unit having a perfluoropolyether group is preferable.  Because the fluorine-containing compound has a reactive group, it is easy to bond with other components in the composition, so that a stronger layer can be formed.  The silane unit is a unit represented by the following general formula (1):  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  In formula (1), X represents a single bond or an oxygen atom, R1 and R2 represent a monovalent organic group, and at least one of R1 and R2 is a reactive group or a perfluoropolyether group.  It is a monovalent organic group containing.  Fluorine-containing compound has, for example, R1 silane units and R2 is a monovalent organic group containing a reactive group and silane units are a monovalent organic group containing a perfluoropolyether group.  Further, in a plurality of silane units, R1, R2 and X are independent, that is, the fluorine-containing compound has at least a silane unit having a reactive group and a silane unit having a perfluoropolyether group.  These silane units are preferably units having a siloxane skeleton, i.e., it is preferable that X is an oxygen atom in the above formula (1).  Because the fluorine-containing compound has a siloxane skeleton, it has a good affinity with the fine particles contained in the low refractive index layer.  Preferred examples of the reactive group include a reactive group having an ethylenically unsaturated double bond group such as a (meth)acryloyl group and a vinyl group.  When the reactive group is the above group, it is easy to bond with other components in the composition for forming a low refractive index layer.  As the perfluoropolyether group, for example, those represented by the following general formula (2) are preferably mentioned:  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  In the formula (2), a to e are integers of 0 to 50, and may be the same or different.  Also a to d are preferably integers such that the weight average molecular weight of the perfluoropolyether group represented by the formula (2) is in the range of 200 to 6000, and e is preferably 0 to 2.  The content of fluorine atoms in the fluorine-containing compound is preferably 5 to 80 parts by mass, and when the content of fluorine atoms in the fluorine-containing compound is 5 parts by mass or more, excellent antifouling property is obtained.  From ¶ 0081 the fluorine atom / carbon atom ratio measured by X-ray photoelectron spectroscopy (XPS) from the antifouling layer 8 side is 0.6 to 1.0,and the silicon atom / carbon atom ratio is less than 0.25.  Here, the fluorine atom / carbon atom ratio and the silicon atom /carbon atom ratio are the compositions of the fluorine atom, the carbon atom, and the silicon atom measured by X-ray photoelectronspectroscopy (XPS) from the antifouling layer side of the antireflection film. It is a value calculated from the ratio.  If the silicon atom / carbon atom ratio is 0.25 or more, the antifouling property becomes insufficient.  Therefore, the ratio is set to less than 0.25, but it is within such a range.  As a result, excellent scratch resistance can be expected because the slipperiness is improved.  From ¶s 0105 and 0117 the composition for forming a low refractive index layer has as the fluorine-containing compound "X-71-1203M (trade name)": manufactured by Shin-Etsu Chemical Co., Ltd., 20% by mass solution (solvent: methylisobutylketone, photocurable reaction Group: A fluorine-containing compound having a (meth) acryloyl group, a reactive silane unit, and a silane unit having a perfluoropolyether group), which is along with pentaerythritol triacrylate (“PETA”), hollow silica particles and silica particles.  Given for the fluorine-containing compound, the fluorine atom is present from 80 parts by mass, the remaining carbon and silicon atoms and any hydrogen atoms would be up to 20 parts by mass, so that 0.25 ratio of silicon to carbon would give a silicon content up to 5 parts by mass or mass % based on the fluorine-containing compound less any hydrogen, if any.  Such a range of up to 5 mass %, given that mass and weight only vary by a constant of gravity, overlaps with the range of the pending claims from 0.1 to 20 weight % of the compound.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kourtakis as modified a low refractive index composition comprising two photopolymerizable compounds, including one with the formula 1 structure, a plurality of surface modified solid nanosilica and a plurality of porous, i.e. hollow nanosilica particles with an oxysilane having at least one polymerizable functional group for silanols for condensation, where the hollow nanosilica particles are in an amount of 140 parts per 100 parts of (meth)acrylic resin from which 197 parts of hollow nanosilica particles would be obvious optimization, where the amount of hollow nanosilica particles of 197 parts is with 100 parts of polymerizable compounds of acrylate functionality given the slight difference between 194 parts and 197 parts, with an amount of fluorinated (meth)acrylate for the low refractive index layer from at least 25 wt% up to 100 wt% including 79 parts, as afore-described, where from Akiyama to provide the antifouling properties of Kourtakis as modified in an antireflective coating with a low refractive index composition, the fluorine-containing compound with photocurable reaction group and with silicon less than 0.25 ratio with carbon and up to 5 mass % of the compound is included in the low refractive index composition with the amount of fluorine-containing compound motivated to have an antireflective coating with low refractive layer and anti-fouling properties with good adhesion to particles for excellent scratch resistance as for the photocurable coating compound of Claim 1.  Furthermore this combination of the disclosures of Akiyama with modified Kourtakis would have a reasonable expectation of success because Akiyama has similar components as Kourtakis and Hayashi for an antireflective composition with a low refractive composition with the free radical polymerizable pentaerythritol triacrylate (“PETA”) and (DPHA), hollow silica particles and silica particles, as afore-described.  
Regarding Claim 4, Kourtakis in view of Hayashi alternatively further in view of Ishida and further in view of Radcliffe and further in view of Akiyama is applied as to Claim 1 along with the disclosure of Kourtakis of weight ratios at examples 1-7.  Although the weight of the hydrolysate of ATMS and APTMS is not expressly described, and the weight ratio with a multiolefin cross-linking agent, which is a photopolymerizable compound, is unknown, for example, in Example 1, the ATMS is in a mixture of a solid nanosilica and a hollow nanosilica mixture is ATMS.  At most there is 0.83 g in total, and 0.39 g of multiolefin cross-linking agent, and therefore with the hydrolysates of APTMS and APTMS, and the hydrolysates of APTMS, the weight ratio with a multiolefinic cross-linking agent, which is another photopolymerizable compound, calculates to be 2.1:1 when the amount of the hydrolysate of APTMS and APTMS is estimated to be maximum, and such a ratio satisfies the range 0.001:1.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Even if such a ratio is different from that according to Claim 4 in terms of weight ratio, it is intended to form a low refractive index layer having an anti-scratch property.  Generally, differences in concentration {i.e. ratio} or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  Therefore Claim 4 would be obvious to one skilled in the art.     
For Claim 7, Kourtakis in view of Hayashi alternatively further in view of Ishida and further in view of Radcliffe and further in view of Akiyama is applied as to Claim 1 along with the disclosures in the examples of Kourtakis, where it is noted from ¶s 0064 and 0133 that a density of 2.32 g/cm3 is for the applied solid silica.  Also Bekiarian evidences at ¶0092 that SKK Hollow Nanosilica: "ELCOM" grade hollow nanosilicon oxide colloid in methyl isobutyl ketone (MIBK), median particle diameter d50 of about 41 nm, about 20-23 wt. % silica, available from Shokubai Kasei Kogyo Kabushiki Kaisha, Japan has a dry density of about 1.59 g/cm3.  The solid nanosilica with a density of 2.32 g/cm3 is 0.33 g/cm3 lower than 2.65 g/cm3 than claimed and 1.59 g/cm3 is 0.37 lower than 1.96 g/cm3 as claimed.  In accordance with MPEP 2144.05, and In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) as noted above such slight differences would have been obvious to one of ordinary skill in the art as obvious variant of the amounts disclosed in Kourtakis and Bekiarian, and thereby one of ordinary skill in the art would have arrived at the claimed invention of Claim 7.  . 
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as obvious over U.S. 2008/032053, Kourtakis et al. (hereinafter “Kourtakis”) and for Claim 7 evidenced by U.S. 2010/0311868, Bekiarian et al (hereinafter “Bekiarian”) in view of Hayashi, alternatively further in view of Ishida, and further in view of Radcliffe and further in view of Akiyama and further in view of JP 2008107792, Isono et al.  
For JP 2008107792 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Isono”.   
Regarding Claims 1, 4 and 7, Kourtakis in view of Hayashi further in view of Ishida and further in view of Radcliffe and further in view of Akiyama is applied as to Claims 1, 4 and 7 and for Claim 7 along with evidence by Bekiarian, hereby incorporated herein, and in the alternative further in view of Isono for disclosure of surface treated hollow and solid inorganic nanoparticles.  
Isono discloses in the abstract and at ¶s 0062, 0068, 0077-0090, 0153-0170, examples 1-4, and claims 1-16 an antireflection laminate having a refractive layer which is excellent in resistance to scuffing, has a refractive index of 1.45 or less and secures low reflectivity while being provided with hollow particles and solid particles with respect to the antireflection laminate principally used for displays of LCD, PDP or the like. In the antireflection laminate having the refractive layer with a refractive index of 1.45 or less, a refractive layer forming composition comprises:  an ionizing radiation-curable resin; the cross-linking reactive hollow particles each of which comprises the porous or hollow interior surrounded by an outer-shell layer and the surface modified by cross-linking forming groups; and the cross-linking reactive solid particles each of which comprises the interior being neither porous nor hollow and the surface modified by cross-linking forming groups, wherein the cross-linking reactive groups comprise ionizing radiation-curable groups and, in both of the hollow particles and solid particles, have the same structure or extremely analogous structure and the refractive layer is obtained by irradiating the refractive layer forming composition with ionizing-radiation.  The hollow silica particles A are surface-modified with 3-methacryloxypropylmethyldimethoxysilane and for forming a low refractive layer a composition further comprises hollow silica particles A modified with a composition comprising solid particles A surface-modified with 3-methacryloxypropylmethyldimethoxysilane.  Also the compositions contain PETA and dipentaerythritol hexacrylate (“DPHA”) for coating and drying on a substrate / hard coating layer films, and the coating films are cured by ultraviolet irradiation to form a low refractive index layer.  Here, a low refractive index layer is formed by irradiating ultraviolet rays.  Not all silane coupling agents are utilized for surface modification, and the surface-modified hollow silica particles A and the surface-modified solid silica particles A are used.  Because the 3-methacryloxypropylmethyldimethoxysilane can remain, this remaining 3-methacryloxypropylmethyldimethoxysilane would inherently or implicitly surface modify the solid silica particles as this silane surface modifies the hollow silica particles.  In accordance with MPEP § 2144.01 “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968); and in accordance with MPEP § 2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kourtakis as modified a low refractive index composition comprising two photopolymerizable compounds, including one with the formula 1 structure, a plurality of surface modified solid nanosilica and a plurality of porous, i.e. hollow nanosilica particles with an oxysilane having at least one polymerizable functional group for silanols for condensation, as afore-described for Claims 1, 4 and 7, where from Isono the hollow and solid nanosilica of Kourtakis as modified would be surface modified with 3-methacryloxypropylmethyldimethoxysilane motivated to have antireflection for displays of LCD, PDP with the hollow and solid silica particles cross-linked by irradiating the refractive layer forming composition with ionizing-radiation to have the composition of Claims 1, 4 and 7.  Furthermore the combination of Isono with Kourtakis as modified has a reasonable expectation of success because both are for low refractive index layers having surface modified hollow and solid nanosilica particles in ionizing radiation curable resins like PETA and DPHA.  
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Such an amended Claim 4 would be allowable given the unexpected results shown in Table 1 of the patent application for improvements in reflectance and scratch resistance and antifouling even with a phase separation like that of the comparative examples with different oxysilanes.  In regards to any of the withdrawn claims for any consideration or rejoinder Claim 14 has a typo of “1 0”.  Also Claim 14 is unclear whether the first layer and second layer are in addition to or the same as the % by volume recitations of Claim 10.  
Response to Arguments
Applicant’s arguments filed 12/30/2021 have been considered and are persuasive regarding the prior rejection under 35 U.S.C. 112(b), however are unpersuasive regarding the rejections under 35 U.S.C. 103 over the cited prior art.  
Applicant argues the presently-claimed photocurable coating composition has unexpectedly superior properties. Namely, as shown in Table 1 of the subject application (reproduced below), when the surface-treated hollow inorganic nanoparticles and the surface treated solid inorganic nanoparticles were distributed in a binder resin prepared from two or more types of photopolymerizable compounds, a fluorine-containing compound including a photoreactive functional group, a photoinitiator, a surface-treated hollow inorganic nanoparticle, and a surface-treated solid inorganic nanoparticle, where at least one photopolymerizable compound of the two or more types of photopolymerizable compounds is 3-(meth)acryloxypropyltrimethoxysilane, 3-(meth)acryloxypropyltriethoxysilane, 3-(meth)acryloxypropylmethyldimethoxysilane, 3-acryloxypropyltrimethoxysilane, or 3-acryloxypropyldiethoxysilane (Examples 1 to 5), the resulting antireflection films exhibited lower reflectance and significantly improved scratch resistance compared with the phase separated structure of Comparative Examples 1 to 4, none of which included the above-identified photopolymerizable compound. These results show that the inclusion of at least one photopolymerizable compound in the claimed composition selected from the above group significantly reduces the reflectance of the antireflection film and improves the scratch resistance, and that these unexpectedly superior properties cannot be achieved when the photopolymerizable compound includes other reactive functional groups, such as an epoxy group, an amino group, or a styryl group (Comparative Examples 1 to 3) or in the absence of the claimed photopolymerizable compound (Comparative Example 4).   *in regards to the rejections under 35 U.S.C. 103 that Akiyama teaches that the silicon atom/carbon atom ratio between "the silicon atom derived from SiO2'' and the carbon from Chemical 2 of Akiyama in the low refractive index is less than 0.25, and more preferably from 0.02 to 0.06.  
In response the data are not persuasive given that they are not commensurate in scope with the scope of the present claims 1 and 7.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of any amount of 3-(meth)acryloxypropyltrimethoxysilane, 3-(meth)acryloxypropyltriethoxysilane, 3-(meth)acryloxypropylmethyldimethoxysilane, 3-acryloxypropyltrimethoxysilane, or 3-acryloxypropyldiethoxysilanemethacryl.  Examples 1-5 have a ratio of oxysilane of 3-(meth)acryloxypropyltrimethoxysilane, 3-(meth)acryloxypropyltriethoxysilane, 3-(meth)acryloxypropylmethyldimethoxysilane, 3-acryloxypropyltrimethoxysilane, or 3-acryloxypropyldiethoxysilanemethacryl to the other photopolymerizable compound of 1.1 to 1 for the unexpected results of reflectance, scratch resistance and antifouling as shown in Table 1.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787